            Case 4:19-cv-02033-YGR Document 130 Filed 01/21/21 Page 1 of 2




 1 JAMES N. KRAMER (SBN 154709)
   jkramer@orrick.com
 2 ALEXANDER K. TALARIDES (SBN 268068)
   atalarides@orrick.com
 3 ORRICK, HERRINGTON & SUTCLIFFE LLP
   The Orrick Building
 4 405 Howard Street
   San Francisco, CA 94105-2669
 5 Telephone: (415) 773-5700
   Facsimile:     (415) 773-5759
 6
   Attorneys for Defendants
 7 Apple Inc., Timothy D. Cook and Luca Maestri

 8
 9                               UNITED STATES DISTRICT COURT

10                             NORTHERN DISTRICT OF CALIFORNIA

11                                      OAKLAND DIVISION

12
   IN RE APPLE INC. SECURITIES                    )   Lead Case No. 4:19-cv-02033-YGR
13 LITIGATION                                     )
                                                  )   NOTICE OF WITHDRAWAL AS
14 ______________________________________         )   COUNSEL OF MELINDA HAAG
                                                  )
15 This Document Relates To:                      )   Judge: Yvonne Gonzalez Rogers
                                                  )
16      ALL ACTIONS.                              )
                                                  )
17                                                )
                                                  )
18                                                )
                                                  )
19                                                )
                                                  )
20                                                )
                                                  )
21

22

23
24

25

26
27

28

                        NOTICE OF WITHDRAWAL AS COUNSEL OF MELINDA HAAG
            Case 4:19-cv-02033-YGR Document 130 Filed 01/21/21 Page 2 of 2




1            PLEASE TAKE NOTICE, pursuant to Civil Local Rule 11-5(a), that Melinda Haag, counsel

2 for Defendants Apple Inc., Timothy D. Cook and Luca Maestri (collectively “Defendants”), hereby
3 requests to be withdrawn as counsel of record in the above-captioned matter due to an impending change

4 of law firm.

5            All other counsel from the law offices of Orrick, Herrington & Sutcliffe LLP who have

6 appeared in this matter will continue to represent Defendants. Accordingly, the withdrawal of Ms. Haag

7 from this matter will impose no delay of the case nor will it prejudice any party.

8
9 Dated: January 21, 2021                         ORRICK, HERRINGTON & SUTCLIFFE LLP
10
                                                                    /s/ James N. Kramer
11
                                                                   JAMES N. KRAMER
12
                                                            Attorneys for Defendants Apple Inc.,
13                                                          Timothy D. Cook and Luca Maestri

14
15

16

17
18

19

20
21

22

23
24

25

26
27

28
                                                      -1-
                          NOTICE OF WITHDRAWAL AS COUNSEL OF MELINDA HAAG
